
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.9.3



EQUITY AWARD MODIFICATION AGREEMENT
(Germany—Based Executive)


        This Equity Award Modification Agreement (the "Agreement") is entered
into this            day of                        , 2007 (the "Effective
Date"), between Verigy Ltd., a company organized under the laws of the Republic
of Singapore (the "Parent Company"), and                        ("Executive").


RECITALS


        A.    Executive is currently employed by Verigy (Germany) GmbH, an
indirect wholly-owned subsidiary of the Parent Company. As used in this
Agreement, the term "Employer" refers to Verigy (Germany) GmbH and any other
related corporation of the Parent Company with which Executive may in the future
be directly employed. Absent the subsequent creation of a direct employment
relationship with the Parent Company, the term "Employer" shall not include the
Parent Company.

        B.    Executive also serves as an officer of the Parent Company. The
Parent Company and the Executive acknowledge that Executive's sole employment
relationship is between Executive and the Employer, and no employment
relationship exists between Executive and the Parent Company.

        C.    The Parent Company, has issued certain stock options and
restricted RSUs to Executive, and may issue further equity instruments to
Executive in the future. All such options, restricted RSUs and any future
equity-based instruments issued by the Parent Company to Executive are referred
to collectively as the "Equity Awards."

        D.    The Equity Awards have been provided to Executive as an incentive
to Executive helping ensure the success of the Parent Company. Neither the
Equity Awards nor this Agreement are intended to create an employment
relationship between the Parent Company.

        E.    As is the case with most, if not all, publicly traded businesses,
it is expected that the Parent Company from time to time may consider or may be
presented with the need to consider the possibility of an acquisition by another
company or other change in control of the ownership of the Parent Company. The
Board of Directors of the Parent Company (the "Board") recognizes that such
considerations can be a distraction to Executive and can cause Executive to
consider alternative opportunities or to be influenced by the impact of a
possible change in control of the ownership of the Parent Company on Executive's
personal circumstances in evaluating such possibilities. The Board has
determined that it is in the best interests of the Parent Company and its
shareholders to ensure that the Parent Company will have the continued
dedication and objectivity of Executive, notwithstanding the possibility, threat
or occurrence of a Change of Control of the Parent Company.

        F.     The Board believes that it is in the best interests of the Parent
Company and its shareholders to provide Executive with an incentive to continue
his/her employment and to motivate Executive to maximize the value of the Parent
Company for the benefit of its shareholders.

        G.    The Board believes that it is important to provide Executive with
certain benefits with respect to Equity Awards upon Executive's termination of
employment with Employer in certain instances so as to provide Executive with
enhanced financial security and incentive and encouragement to remain employed
by the Employer and engaged with the Parent Company.

        D.    At the same time, the Board expects the Parent Company to receive
certain benefits in exchange for providing Executive with this measure of
financial security and incentive under the Agreement as provided herein.

--------------------------------------------------------------------------------




        The Parent Company and Executive hereby agree as follows:


ARTICLE I

NATURE OF RELATIONSHIP; INTENT OF AGREEMENT


        1.1   The Parent Company and Executive each agree and acknowledge that
this Agreement does not constitute a contract of employment and is to be
considered separate and independent from any employment agreement or arrangement
between the Executive and the Employer.

        1.2   In this Agreement, the Parent Company and Executive wish to set
forth certain changes to the terms of the Equity Awards that will become
effective in the event that Executive's employment with the Employer terminates
under the circumstances described in Sections 2.1 or 2.2.

        1.3   The duties and obligations of the Parent Company to Executive
under this Agreement shall be in consideration for Executive's compliance with
the obligations described in Article IV. The Parent Company and Executive agree
that Executive's compliance with the obligations described Article IV is a
precondition to Executive's entitlement to the receipt of benefits under this
Agreement and that the benefits described herein shall not be due unless all
such conditions have been satisfied through the scheduled date of payment. The
Parent Company hereby declares that it has relied upon Executive's commitments
under this Agreement to comply with the requirements of Article IV and would not
have been induced to enter into this Agreement or to execute this Agreement in
the absence of such commitments.


ARTICLE II

EFFECT OF TERMINATION


        2.1   Termination without Cause; Voluntary Termination For Good Reason.

        (a)   In the event of any of the following (each, a "Section 2.1
Termination Event"):

        (1)   that Executive's employment with the Employer is involuntarily
terminated at any time by the Employer without Cause; or

        (2)   Executive's employment terminates as a result of Executive's death
or disability; or

        (3)   Executive's employment is voluntarily terminated by Executive
within three months of the occurrence of an event constituting Good Reason and
on account of an event constituting Good Reason; and, in each case, Section 2.2
does not apply;

then, subject to Executive complying with his/her obligations described in
Article IV of this Agreement:

        (i)    The vested portion of Executive's stock options and stock
appreciation rights (the "Stock Options") that are outstanding as of the date of
the Section 2.1 Termination Event shall be determined as follows upon the
occurrence of such event:

        (1)   A period equal to 12 months shall be added to the actual length of
Executive's service; and

        (2)   If the vested portion of the Stock Options otherwise would be
determined in increments larger than one month, then the vesting of the Stock
Options shall be prorated on the basis of the full months of service completed
by Executive since the vesting commencement date of the Stock Options.(1)

--------------------------------------------------------------------------------

(1)For example, assume that Executive(1)s Stock Options ordinarily vest in four
equal annual installments and that a Section 2.1 Termination Event occurs after
18 months of service from the vesting commencement date. Executive would be
vested in 18/48ths of the Stock Options for the actual period of service plus
12/48ths of the Stock Options for the added vesting provided herein, for a total
of 30/48ths vested.

2

--------------------------------------------------------------------------------



        (3)   The Stock Options shall remain exercisable until the earlier of
(i) the fifteen month anniversary of the date of the Termination Event or
(ii) the expiration of each option in accordance with its original terms
provided, in either case, that Executive complies with his/her obligations under
Article IV of this Agreement. The term "Stock Options" shall not include any
rights of Executive under the Parent Company's 2006 Employee Shares Purchase
Plan or similar plans.

        (ii)   The vested portion of Executive's restricted stock awards
("Restricted Stock") that are outstanding as of the date of the Section 2.1
Termination Event shall be determined as follows upon the occurrence of such
event:

        (1)   A period equal to 12 months shall be added to the actual length of
Executive's service; and

        (2)   If the vested portion of the Restricted Stock otherwise would be
determined in increments larger than one month, then the vesting of the
Restricted Stock shall be prorated on the basis of the full months of service
completed by Executive since the vesting commencement date of the Restricted
Stock.

All shares of Restricted Stock that have not yet been delivered to Executive or
his/her designee (whether because subject to joint escrow instructions or
otherwise) shall be promptly delivered to Executive or his/her designee upon the
occurrence of an event described in above.

        (iii)  The vested portion of Executive's stock unit awards (the "RSUs")
that are outstanding as of the date of the Section 2.1 Termination Event shall
be determined as follows upon the occurrence of such event:

        (1)   A period equal to 12 months shall be added to the actual length of
Executive's service; and

        (2)   If the vested portion of the RSUs otherwise would be determined in
increments larger than one month, then the vesting of the RSUs shall be prorated
on the basis of the full months of service completed by Executive since the
vesting commencement date of the RSUs.

All shares underlying RSUs which have not yet been issued shall be promptly
issued, in the form specified in the relevant Stock Unit agreements and relevant
stock plans under which the RSUs were granted, promptly following the occurrence
of the Section 2.1 Termination Event.

        2.2   Involuntary Termination by Employer upon or Following Change of
Control.

        (a)   In the event of any of the following (each, a "Section 2.2
Termination Event"):

        (1)   Executive's employment with the Employer is involuntarily
terminated at any time by the Employer without Cause either (x) at the time of
or within 24 months following the occurrence of a Change of Control, (y) within
three months prior to a Change of Control, whether or not such termination is at
the request of an Acquiror, or (z) at any time prior to a Change of Control if
such termination is at the request of an Acquiror; or

        (2)   Executive voluntarily terminates his/her employment with Employer
within three months of the occurrence of an event constituting Good Reason and
on account of an event constituting Good Reason, which event occurs either
(x) at the time of or within 24 months following the occurrence of a Change of
Control, (y) within three months prior to a Change of Control, whether or not
such termination is at the request of an Acquiror, or (z) at any time prior to a
Change of Control if such triggering event or Executive's termination is at the
request of an Acquiror; or

3

--------------------------------------------------------------------------------






        (3)   A Change of Control occurs within three months following a
Section 2.1 Termination Event;

then:

        (i)    Executive's Stock Options that are outstanding as of the date of
the Section 2.2 Termination Event shall become fully vested upon the occurrence
of such Termination Event and exercisable so long as Executive complies with the
restrictions and limitations set forth in Article IV. The Stock Options shall
remain exercisable until the earlier of (i) the second anniversary of the date
of the Section 2.2 Termination Event or (ii) the expiration of each option in
accordance with its original terms provided, in either case, that Executive
complies with his/her obligations under Article IV of this Agreement. The term
"Stock Options" shall not include any rights of Executive under the Parent
Company's 2006 Employee Shares Purchase Plan or similar plans.

        (ii)   Executive's Restricted Stock awards that are outstanding as of
the date of the Section 2.2 Termination Event shall become fully vested and free
from any contractual rights of the Parent Company to repurchase or otherwise
reacquire the Restricted Stock as a result of Executive's termination of
employment. All shares of Restricted Stock that have not yet been delivered to
Executive or his/her designee (whether because subject to joint escrow
instructions or otherwise) shall be promptly delivered to Executive or his/her
designee upon the occurrence of a Section 2.2 Termination Event.

        (iii)  Executive's RSUs that are outstanding as of the date of a
Section 2.2 Termination Event shall become fully vested as a result of
Executive's termination of employment. All shares underlying RSUs which have not
yet been issued shall be promptly issued, in the form specified in the relevant
Stock Unit agreements and relevant stock plans under which the RSUs were
granted, upon the occurrence of a Section 2.2 Termination Event.

        (b)   For the elimination of doubt, in the event Executive's employment
with the Employer is involuntarily terminated by the Employer without Cause and
the circumstances described in this Section 2.2 are not applicable, then
Section 2.1 and not this Section 2.2 will apply to such event.


ARTICLE III

TERMINATION of EMPLOYMENT FOR CAUSE; VOLUNTARY TERMINATION BY EXECUTIVE WITHOUT
GOOD REASON


        3.1   General Effect of Termination for Cause.    In the event
Executive's employment with the Employer is involuntarily terminated by Employer
with Cause at any time, whether before or after a Change of Control, then such
termination of employment will not be a Termination Event, Executive will not be
entitled to receive any benefits under this Agreement.

        3.2   Procedure for "Cause" Finding.

        (a)   Prior to a Change in Control, a termination of Executive's
employment with Employer shall only constitute a termination for Cause under
this agreement if a majority of the Board of the Parent Company then in office
determines that grounds for Cause exist. In the event of such determination, the
Parent Company will give Executive notice of the finding of Cause with
reasonable specificity, and will provide Executive with a reasonable opportunity
to meet with the Board to refute the finding.

        (b)   If Executive elects to appear before the Board to dispute the
finding, the Board will meet with the Executive. Following such meeting, the
Board shall reconsider its initial finding and the decision of a majority of the
Board then in office will be required to confirm the determination that grounds
for Cause exist.

4

--------------------------------------------------------------------------------






        (c)   If Executive declines to appear before the Board to dispute the
finding, then the initial action by the Board shall constitute the determination
to terminate Executive for Cause.

        (d)   Subsequent to a Change in Control, the procedural requirements of
Section 4.2(a) shall apply, except that the findings of the Board must be
approved by not less than 2/3rds of the directors then in office.

        (e)   For the elimination of doubt, the parties acknowledge and agree
that the termination of Executive's employment by Employer, including the
grounds therefore and the compensation, if any, to which Executive would be
entitled from Employer in connection therewith are subject to the employment
agreement between Executive and Employer and the application of local law. The
parties further acknowledge and agree that the procedure for a "Cause" finding
under this Agreement is solely intended to apply to the rights and obligations
of the parties under this Agreement.

        3.3   Voluntary Termination By Executive Absent Good Reason.    In the
event Executive voluntarily terminates his/her employment with Employer for any
reason other than on account of an event constituting Good Reason under the
circumstances described Section 2.1 or Section 2.2, then such termination of
employment will not be a Termination Event, Executive will not be entitled to
receive any benefits under this Agreement.


ARTICLE IV

LIMITATIONS AND CONDITIONS ON BENEFITS


        4.1   Right to Benefits.    If a Termination Event does not occur,
Executive shall not be entitled to receive any benefits described in this
Agreement, except as otherwise specifically set forth herein. If a Termination
Event occurs, Executive shall be entitled to receive the benefits described in
this Agreement only if Executive complies with the restrictions and limitations
set forth in this Article IV.

        4.2   Withholding Taxes.    The Parent Company shall withhold
appropriate income, employment and other applicable taxes from any payments
hereunder.

        4.3   Obligations of Executive.

        (a)   For two years following a Termination Event, Executive agrees not
to personally solicit any of the employees either of the Parent Company or of
any entity in which the Parent Company directly or indirectly possesses the
ability to determine the voting of 50% or more of the voting securities of such
entity (including two-party joint ventures in which each party possesses 50% of
the total voting power of the entity) to become employed elsewhere or provide
the names of such employees to any other company that Executive has reason to
believe will solicit such employees.

        (b)   Following the occurrence of a Termination Event, Executive agrees
to continue to satisfy his/her obligations under the terms of the Parent
Company's standard form of Agreement Regarding Confidential Information and
Proprietary Development previously executed by Executive (or any comparable
agreement subsequently executed by Executive in substitution or supplement
thereto).

        (c)   It is expressly understood and agreed that although Executive and
the Parent Company consider the restrictions contained in this Section 5.4 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time or territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be

5

--------------------------------------------------------------------------------






amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.

        (d)   Executive acknowledges and agrees that the Parent Company's
remedies at law for a breach or threatened breach of any of the provisions of
Section 5.4(a), (b) or (c) would be inadequate and, in recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, the Parent Company, without posting any bond,
shall be entitled to cease making any payments or providing any benefit
otherwise required by this Agreement and, with respect to a breach or threatened
breach of Section 5.4(a) or (b) only, obtain equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction, or any other equitable remedy that may then be available.

        4.4   Release Prior to Receipt of Benefits.    Upon the occurrence of a
Termination Event, and as a condition to the receipt of any benefits under this
Agreement on account of the occurrence of the Termination Event, Executive
shall, as of the date of the Termination Event, execute a release substantially
in the form attached hereto as Exhibit A.


ARTICLE V

OTHER RIGHTS AND BENEFITS NOT AFFECTED


        Nothing in the Agreement shall prevent or limit Executive's continuing
or future participation in any benefit, bonus, incentive or other plans,
programs, policies or practices provided by the Parent Company and for which
Executive may otherwise qualify. Except as otherwise expressly provided herein,
amounts that are vested benefits or that Executive is otherwise entitled to
receive under any plan, policy, practice or program of the Parent Company at or
subsequent to the date of a Termination Event shall be payable in accordance
with such plan, policy, practice or program.

6

--------------------------------------------------------------------------------






ARTICLE VI

NON-ALIENATION OF BENEFITS


        No benefit hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to do so
shall be void.


ARTICLE VII

DEFINITIONS


        For purposes of the Agreement, the following terms shall have the
meanings set forth below:

        7.1   "Acquiror"    means a person or a member of a group of related
persons representing such group that in either case obtains effective control of
the Parent Company in the transaction or a group of related transactions
constituting the Change of Control.

        7.2   "Cause"    means (i) an unauthorized use or disclosure by
Executive of the Parent Company's confidential information or trade secrets,
which use or disclosure causes material harm to the Parent Company, (ii) a
material breach by Executive of a material agreement between Executive and the
Parent Company, (iii) a material failure by Executive to comply with the Parent
Company's written policies or rules resulting in material harm to the Parent
Company, (iv) Executive's conviction of, or plea of "guilty" or "no contest" to,
a felony under the laws of the United States or any State thereof or the
equivalent under the applicable laws outside of the United States,
(v) Executive's gross negligence or willful misconduct resulting in material
harm to the Parent Company, (vi) a continuing failure by Executive to perform
assigned duties after receiving written notification of such failure or (vii) a
failure by Executive to cooperate in good faith with a governmental or internal
investigation of the Parent Company or its directors, officers or employees, if
the Parent Company has requested Executive's cooperation. The parties
acknowledge that the determination of "Cause" for purposes of this Agreement may
be different than the determination of the grounds of termination, and the
benefits to which Executive may be entitled, under the employment relationship,
and the law applicable thereto, between Executive and Employer.

        7.3   "Change of Control" means:

        (a)   The consummation of an amalgamation of the Parent Company with or
into another entity or any other corporate reorganization, if persons who were
not shareholders of the Parent Company immediately prior to such merger,
consolidation or other reorganization own immediately after such merger,
consolidation or other reorganization 50% or more of the voting power of the
outstanding securities of each of (i) the continuing or surviving entity and
(ii) any direct or indirect parent corporation of such continuing or surviving
entity;

        (b)   The sale, transfer or other disposition of all or substantially
all of the Parent Company's assets;

        (c)   A change in the composition of the Board, as a result of which
fewer than 50% of the incumbent directors are directors who either:

        (i)    Had been directors of the Parent Company on the date 24 months
prior to the date of such change in the composition of the Board (the "Original
Directors"); or

        (ii)   Were appointed to the Board, or nominated for election to the
Board, with the affirmative votes of at least a majority of the aggregate of
(A) the Original Directors who were in office at the time of their appointment
or nomination and (B) the directors whose appointment or nomination was
previously approved in a manner consistent with this Paragraph (ii); or

7

--------------------------------------------------------------------------------






        (d)   Any transaction as a result of which any person is the "beneficial
owner" (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the "Exchange Act")), directly or indirectly, of securities of the
Parent Company representing at least 30% of the total voting power represented
by the Parent Company's then outstanding voting securities. For purposes of this
Subsection (d), the term "person" shall have the same meaning as when used in
Sections 13(d) and 14(d) of the Exchange Act but shall exclude (i) a trustee or
other fiduciary holding securities under an employee benefit plan of the Parent
Company or of a Parent or Subsidiary and (ii) a corporation owned directly or
indirectly by the shareholders of the Parent Company in substantially the same
proportions as their ownership of Shares.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the jurisdiction of the Parent Company's incorporation or to create a
holding company that will be owned in substantially the same proportions by the
persons who held the Parent Company's securities immediately before such
transaction.

        7.4   "Disability"    means that Executive is unable to perform the
duties of his/her office with the Parent Company or any subsidiary, and is
unable to perform substantially equivalent duties, by reason of any medically
determinable physical or mental impairment, and such condition has lasted or can
be expected to last for a continuous period of not less than 12 months.

        7.5   "Good Reason"    means: (i) a reduction of Executive's rate of
compensation as in effect on the Effective Date of this Agreement or, if a
Change of Control has occurred, as in effect immediately prior to the occurrence
of a Change of Control, other than reductions in Base Salary that apply broadly
to employees of the Parent Company or reductions due to varying metrics and
achievement of performance goals for different periods under variable-pay
programs; (ii) either (A) failure to provide a package of benefits that, taken
as a whole, provides substantially similar benefits to those in which Executive
is entitled to participate as of the Effective Date (except that employee
contributions may be raised to the extent of any cost increases related to such
benefits where such increases in employee contributions are broadly applicable
to employees of the Parent Company) or (B) any action by the Parent Company that
would significantly and adversely affect Executive's participation or reduce
Executive's benefits under any of the Parent Company's benefit plans, other than
changes that apply broadly to employees of the Parent Company; (iii) a change in
Executive's duties, responsibilities, authority, job title or reporting
relationships resulting in a significant diminution of position, excluding for
this purpose an isolated, insubstantial and inadvertent action not taken in bad
faith that is remedied by the Parent Company promptly after notice thereof is
given by Executive; (iv) a request that Executive relocate to a worksite that is
more than 25 miles from his/her prior worksite, unless Executive accepts such
relocation opportunity; (v) a failure or refusal of a successor to the Parent
Company to assume the Parent Company's obligations under this Agreement, as
provided in Section 9.9 or (vi) a material breach by the Parent Company or any
successor to the Parent Company of any of the material provisions of this
Agreement. For purposes of clause (iii) of the immediately preceding sentence,
Executive's duties, responsibilities, authority, job title or reporting
relationships shall not be considered to be significantly diminished (and
therefore shall not constitute "Good Reason") so long as Executive continues to
perform substantially the same functional role for the Parent Company as
Executive performed immediately prior to the occurrence of the Change of
Control, even if the Parent Company becomes a subsidiary or division of another
entity.

        7.6   "Parent Company"    means Verigy Ltd., a Singapore corporation,
and any successor thereto and its subsidiaries; provided, however, that with
respect to determining whether a Change in Control has occurred, the term
"Parent Company" shall mean Verigy Ltd. exclusively.

        7.7   "Termination Event"    means an involuntary termination of
employment described in Section 2.1 or 3.1(a) or a voluntary termination of
employment described in Section 3.2(a). No other event shall be a Termination
Event for purposes of this Agreement.

8

--------------------------------------------------------------------------------





ARTICLE VIII

GENERAL PROVISIONS


        8.1   Term and Termination.    This Agreement shall be in effect
commencing on the Effective Date and ending on the later of (i) the date when
Executive ceases to be employed by Employer for any reason or (ii) the date when
all obligations of the parties under this Agreement have been met.

        8.2   Interpretation.    The parties acknowledge that Executive may
serve as an officer of the Parent Company as well as an officer and/or director
of one or more of the Parent Company's subsidiaries. It is the parties'
intention that when determining whether a Termination Event or Change of Control
has occurred, the parties will look at the facts and circumstances affecting the
highest level entity in the Parent Company's corporate family in which Executive
plays a role. For example, an executive officer of the Parent Company who also
served on the Board or as an officer of one or more of the Parent Company's
subsidiaries will not be deemed to have experienced a change in Executive's
duties, responsibilities, authority, job title or reporting relationships
resulting in a significant diminution of position solely as a result of the
change at the subsidiary level, i.e., changes implemented solely at the
subsidiary level but not at the higher level would not constitute Good Cause
unless the overall effect of the subsidiary-level changes resulted in a
significant diminution of overall position with the Parent Company and its
subsidiaries taken as a whole.

        8.3   Notices.    Any notices provided hereunder must be in writing, and
such notices or any other written communication shall be deemed effective upon
the earlier of personal delivery (including personal delivery by facsimile) or
the third day after mailing by first-class mail, to the Parent Company at its
primary U.S. office location and to Executive at Executive's address as listed
in the Parent Company's payroll records. Any payments made by the Parent Company
to Executive under the terms of this Agreement shall be delivered to Executive
either in person or at such address as listed in the Employer's payroll records.

        8.4   Severability.    It is the intent of the parties to this Agreement
that, whenever possible, each provision of this Agreement shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or any other jurisdiction, but this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provisions had never been contained herein.

        8.5   Waiver.    If either party should waive any breach of any
provisions of this Agreement, that party shall not thereby be deemed to have
waived any preceding or succeeding breach of the same or any other provision of
this Agreement.

        8.6   Complete Agreement.    This Agreement, including Exhibit A,
constitutes the entire agreement between Executive and the Parent Company and is
the complete, final and exclusive embodiment of their agreement with regard to
this subject matter. This Agreement shall be deemed to be an amendment of any
agreements between Executive and the Parent Company applicable to his/her Stock
Options, Restricted Stock, RSUs or other equity awards to the extent that this
Agreement provides greater rights. This Agreement is entered into without
reliance on any promise or representation other than those expressly contained
herein. Without limiting the foregoing, this Agreement supersedes and replaces
all prior agreements and understandings, whether written or oral, on the matters
set forth herein that may exist between Executive and the Parent Company or its
predecessor, Agilent Technologies, Inc. or any of their respective subsidiaries.

        8.7   Counterparts.    This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.

9

--------------------------------------------------------------------------------




        8.8   Headings.    The headings of the Articles and Sections hereof are
inserted for convenience only and shall neither be deemed to constitute a part
hereof nor to affect the meaning thereof.

        8.9   Successors and Assigns.    This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Parent Company,
and their respective successors, assigns, heirs, executors and administrators,
except that Executive may not delegate any of Executive's duties hereunder and
may not assign any of Executive's rights hereunder without the written consent
of the Parent Company, which consent shall not be withheld unreasonably. Any
successor to the Parent Company (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Parent Company's business and/or assets shall assume
the Parent Company's obligations under this Agreement in the same manner and to
the same extent as the Parent Company would be required to perform such
obligations in the absence of a succession. For all purposes under this
Agreement, the term "Parent Company" shall include any successor to the Parent
Company's business and/or assets, whether or not such successor executes and
delivers an assumption agreement referred to in the preceding sentence or
becomes bound by the terms of this Agreement by operation of law or otherwise.

        8.10 Amendment or Termination of this Agreement.    This Agreement may
be changed or terminated only upon the mutual written consent of the Parent
Company and Executive.

        8.11 Attorney Fees.    If either party hereto brings any action to
enforce such party's rights hereunder, the prevailing party in any such action
shall be entitled to recover such party's reasonable attorneys' fees and costs
incurred in connection with such action.

        8.12 Dispute Resolution.    In the event of any dispute(s) arising out
of or in connection with this Agreement (including but not limited to any
question regarding its existence, validity or termination) or any contract or
agreement entered into in or in substantially the terms set out in Exhibit A
hereof:

        (a)   Either party shall serve on the other a written notice requesting
for negotiation and the parties shall use their best endeavors to settle such
dispute(s) by negotiation. A party shall not proceed to mediation under
sub-Section (b) until 30 days after service by either party of a written notice
requesting negotiation.

        (b)   If the parties are unable to settle any dispute(s) by negotiation
within 30 days after the written notice requesting for negotiation has been
served by either party, then either party shall refer those dispute(s) to
mediation in Singapore in accordance with the Mediation Procedure (except
clause 10) of the Singapore Mediation Centre for the time being in force. The
parties agree that mediation shall prevent them from commencing any suit or
arbitration and shall act as a stay of such proceedings, except where
arbitration has been commenced in accordance with sub-Section (d). A party shall
not proceed to arbitration under sub-Section (c) until days after either party
has initiated mediation proceedings.

        (c)   If the parties are unable to settle any dispute(s) by negotiation
or mediation as provided above, the dispute shall be referred to and finally
resolved by arbitration in accordance with the Arbitration Rules of the
Singapore International Arbitration Centre ("SIAC Rules") for the time being in
force, which rules are deemed to be incorporated by reference into this
sub-Section. In connection with any such arbitration proceeding: (i) the
tribunal shall consist of 1 arbitrator to be appointed in accordance with the
SIAC Rules; (ii) the place of arbitration shall be Singapore; and (iii) the
language of the arbitration shall be English.

        (d)   Procedures under sub-Sections (a) and (b) shall be condition
precedents to arbitration under sub-Section (d). The term "dispute" in
Section 8.12 includes any difference, disagreement, controversy and/or claim. If
any process provided in any sub-Section of this Section 8.12 is found to be
ineffective, invalid or unenforceable, the other processes provided in the other
sub-Sections shall continue to operate as if the former process was never
provided for.

10

--------------------------------------------------------------------------------






BY ENTERING INTO THIS AGREEMENT, EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE IS
WAIVING EXECUTIVE'S RIGHT TO JURY TRIAL OF ANY DISPUTE COVERED BY THIS
AGREEMENT.

        8.13 Choice of Law.    All questions concerning the construction,
validity and interpretation of this Agreement will be governed by the laws of
the Republic of Singapore.

        8.14 Construction of Agreement.    In the event of a conflict between
the text of the Agreement and any summary, description or other information
regarding the Agreement, the text of the Agreement shall control.

        IN WITNESS WHEREOF, the parties have executed this Agreement on the day
and year written above.

 
   
Verigy Ltd.,
a Singapore corporation   EXECUTIVE
(NAME)
 
 
 


--------------------------------------------------------------------------------

(Signature of Authorized Signatory)
 


--------------------------------------------------------------------------------

Signature
 
 
 


--------------------------------------------------------------------------------

(Print Name & Title of Signatory)
 
 
 
 
 
Exhibit A: General Release and Agreement
 
 

11

--------------------------------------------------------------------------------






Exhibit A



GENERAL RELEASE AND AGREEMENT


        This General Release and Agreement (the "Agreement") is entered into
this            day of                        , 2    (the "Effective Date"),
between Verigy Ltd., a company organized under the laws of the Republic of
Singapore (the "Parent Company"), and                        ("Executive").


RECITALS


        A.    Executive and the Parent Company are parties to that certain
Equity Award Modification Agreement dated [February    , 2007] (the
"Modification Agreement");

        B.    Executive was employed by Verigy (Germany) GmbH (the "Employer") a
direct or indirect subsidiary of Verigy and such employment relationship has
been terminated;

        C.    In connection with the termination of employment, and in
accordance with the terms of the Modification Agreement, the Parent Company has
agreed to modify the terms of certain equity award agreements between the Parent
Company and Executive subject to Executive executing and delivering the releases
contained herein;

        D.    Executive desires to receive the equity award modification under
the Modification Agreement and wishes to release the Parent Company and its
related corporations and others as provided herein;


AGREEMENT


        The Parent Company and Executive hereby agree as follows:

1.Executive acknowledges that he/she was employed by Employer. Executive hereby
resigns from (and agrees to deliver any further documents confirming the
resignations, if any) any positions he/she may hold with the Parent Company and
with any related corporation other than the Employer (the separation from the
Employer shall be addressed in separate documentation to be entered into between
the Executive and the Employer).

2.Executive agrees not to make any public statement or statements to the press
concerning the Parent Company, its related corporations, their respective
business objectives, management practices, or other sensitive information
without first receiving the Parent Company's written approval. Executive further
agrees to take no action that would cause the Parent Company, its related
corporations or their respective employees or agents any embarrassment or
humiliation or otherwise cause or contribute to the Parent Company's or any such
person's being held in disrepute by the general public or the Parent Company's
employees, clients, or customers. the Parent Company agrees to take no action
that would cause Executive any embarrassment or humiliation or otherwise cause
or contribute to Executive's being held in disrepute by the general public or by
the Parent Company's employees, clients or customers.

3.Executive, on behalf of Executive and his/her heirs, estate, executors,
administrators, successors and assigns, does fully release, discharge, and agree
to hold harmless the Parent Company, its related corporations and each of their
respective officers, agents, employees, attorneys, subsidiaries, related
companies, predecessors, successors and assigns from all actions, causes of
action, claims, judgments, obligations, damages, liabilities, costs, or expense
of whatsoever kind and character that he may have, including but not limited to:

a.claims relating to equity-based incentives provided by the Parent Company (or
its related corporations) to Executive at any time;

1

--------------------------------------------------------------------------------



b.any claims relating to employment (or termination of employment) of Executive
by the Parent Company or any of its related corporations;

c.discrimination on account of race, sex, age, national origin, creed,
disability, or other basis;

d.any claims for reemployment, salary, wages, bonuses, vacation pay, stock
options, acquired rights, appreciation from stock options, stock appreciation
rights, benefits or other compensation of any kind;

e.any claims relating to, arising out of, or connected with Executive's
employment with Agilent Technologies, Inc. or the Parent Company or their
respective subsidiaries, whether or not the same be based upon any alleged
violation of public policy; compliance (or lack thereof) with any internal
policy, procedure, practice or guideline; or any oral, written, express, and/or
implied employment contract or agreement, or the breach of any terms thereof,
including but not limited to, any implied covenant of good faith and fair
dealing; or any federal, state, county, municipal or foreign law, statute,
regulation or order, whether or not relating to labor or employment; and

f.any claims relating to, arising out of, or connected with any other matter or
event occurring prior to the execution of this Agreement, whether or not brought
before any judicial, administrative, or other tribunal.

The foregoing notwithstanding, Executive does not release any actions, causes of
action, claims, judgments, obligations, damages, liabilities, costs or expense
of whatsoever kind and character that he may have with respect to
(i) Executive's rights under this Agreement or the Modification Agreement,
(ii) Executive's rights under any employee benefit plan sponsored by Agilent or
the Parent Company or (iii) Executive's rights to indemnification or advancement
of expenses under applicable law, the bylaws of Agilent or the Parent Company,
or other governing instruments or any agreement addressing such subject matter
between Executive and Agilent or the Parent Company; or (iv) Executive's rights
in connection with Executive's employment with, and the termination thereof by,
Employer (any such release will be executed directly between Executive and the
Employer);

4.Executive represents and warrants that Executive has not assigned any such
claim or authorized any other person or entity to assert such claim on
Executive's behalf. Further, Executive agrees that under this Agreement
Executive waives any claim for damages incurred at any time in the future
because of alleged continuing effects of past wrongful conduct involving any
such claims and any right to sue for injunctive relief against the alleged
continuing effects of past wrongful conduct involving such claims.

5.In entering into this Agreement, the parties have intended that this Agreement
be a full and final settlement of all matters, whether or not presently
disputed, that could have arisen between them. Executive understands and
expressly agrees that this Agreement extends to all claims of every nature and
kind whatsoever, known or unknown, suspected or unsuspected, past or present

6.It is expressly agreed that the claims released pursuant to this Agreement
include all claims against individual employees of the Parent Company and its
related corporations, whether or not such employees were acting within the
course and scope of their employment.

7.Executive understands and agrees that, as a condition of this Agreement,
Executive shall not be entitled to any employment (including employment as an
independent contractor or otherwise) with the Parent Company, its subsidiaries
or related companies, or any successor, and Executive hereby waives any right,
or alleged right, of employment or re-employment with such entities. Executive
further agrees not to apply for employment with the Parent Company or any of its
related corporations in the future and not to institute or join any action,
lawsuit or proceeding

2

--------------------------------------------------------------------------------



against the Parent Company, its related corporations or successors for any
failure to employ Executive. In the event Executive should secure such
employment, it is agreed that such employment is voidable without cause in the
sole discretion of the Parent Company. After terminating Executive's employment,
should Executive become employed by another company that the Parent Company
merges with or acquires after the date of this Agreement, Executive may continue
such employment only if the surviving company makes offers of employment to all
employees of the acquired or merged company.

8.Executive agrees that the terms, amount and fact of settlement shall be
confidential until the Parent Company needs to make any required disclosure of
any agreements between the Parent Company and Executive. Therefore, except as
may be necessary to enforce the rights contained herein in an appropriate legal
proceeding or as may be necessary to receive professional services from an
attorney, accountant, or other professional adviser in order for such adviser to
render professional services, Executive agrees not to disclose any information
concerning these arrangements to anyone, including, but not limited to, past,
present and future employees of the Parent Company or its related corporations,
until such time of the public filings.

9.The terms of this Agreement are intended by the parties as a final expression
of their agreement with respect to such terms as are included in this Agreement
and may not be contradicted by evidence of any prior or contemporaneous
agreement. The parties further intend that this Agreement constitutes the
complete and exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial or other proceeding, if any,
involving this Agreement. No modification of this Agreement shall be effective
unless in writing and signed by both parties hereto.

10.It is further expressly agreed and understood that Executive has not relied
upon any advice from the Parent Company, any related corporation or their
respective attorneys or advisors whatsoever as to the taxability, whether
pursuant to federal, state, local or foreign income tax statutes or regulations
or otherwise, of the payments made hereunder and that Executive will be solely
liable for all tax obligations, if any, arising from payment of the sums
specified herein and shall hold the Parent Company harmless from any tax
obligations arising from said payment.

11.Dispute Resolution.    In the event of any dispute(s) arising out of or in
connection with this Agreement (including but not limited to any question
regarding its existence, validity or termination) or any contract or agreement
entered into in or in substantially the terms set out in Exhibit A hereof:

(a)Either party shall serve on the other a written notice requesting for
negotiation and the parties shall use their best endeavors to settle such
dispute(s) by negotiation. A party shall not proceed to mediation under
sub-Section (b) until 30 days after service by either party of a written notice
requesting negotiation.

(b)If the parties are unable to settle any dispute(s) by negotiation within
30 days after the written notice requesting for negotiation has been served by
either party, then either party shall refer those dispute(s) to mediation in
Singapore in accordance with the Mediation Procedure (except clause 10) of the
Singapore Mediation Centre for the time being in force. The parties agree that
mediation shall prevent them from commencing any suit or arbitration and shall
act as a stay of such proceedings, except where arbitration has been commenced
in accordance with sub-Section (d). A party shall not proceed to arbitration
under sub-Section (c) until days after either party has initiated mediation
proceedings.

(c)If the parties are unable to settle any dispute(s) by negotiation or
mediation as provided above, the dispute shall be referred to and finally
resolved by arbitration in accordance with the Arbitration Rules of the
Singapore International Arbitration Centre ("SIAC Rules") for

3

--------------------------------------------------------------------------------



the time being in force, which rules are deemed to be incorporated by reference
into this sub-Section. In connection with any such arbitration proceeding:
(i) the tribunal shall consist of 1 arbitrator to be appointed in accordance
with the SIAC Rules; (ii) the place of arbitration shall be Singapore; and
(iii) the language of the arbitration shall be English.

(d)Procedures under sub-Sections (a) and (b) shall be condition precedents to
arbitration under sub-Section (d). The term "dispute" in Section 8.12 includes
any difference, disagreement, controversy and/or claim. If any process provided
in any sub-Section of this Section 8.12 is found to be ineffective, invalid or
unenforceable, the other processes provided in the other sub-Sections shall
continue to operate as if the former process was never provided for.

BY ENTERING INTO THIS AGREEMENT, EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE IS
WAIVING EXECUTIVE'S RIGHT TO JURY TRIAL OF ANY DISPUTE COVERED BY THIS
AGREEMENT. BY ENTERING INTO THIS AGREEMENT, EXECUTIVE ACKNOWLEDGES THAT
EXECUTIVE IS WAIVING EXECUTIVE'S RIGHT TO JURY TRIAL OF ANY DISPUTE COVERED BY
THIS AGREEMENT.

EXECUTIVE FURTHER STATES THAT EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT WITH
THE ATTORNEY OF EXECUTIVE'S CHOICE, THAT EXECUTIVE HAS CAREFULLY READ THIS
AGREEMENT, THAT EXECUTIVE HAS HAD AMPLE TIME TO REFLECT UPON AND CONSIDER ITS
CONSEQUENCES, THAT EXECUTIVE FULLY UNDERSTANDS ITS FINAL AND BINDING EFFECT,
THAT THE ONLY PROMISES MADE TO EXECUTIVE TO SIGN THIS AGREEMENT ARE THOSE STATED
ABOVE OR IN THE SEVERANCE AGREEMENT, AND THAT EXECUTIVE IS SIGNING THIS
AGREEMENT VOLUNTARILY.

        IN WITNESS WHEREOF, this Agreement has been executed in duplicate
originals and shall become effective as indicated above.

 
   
Verigy Ltd.,
a Singapore corporation   EXECUTIVE
(NAME)
 
 
 


--------------------------------------------------------------------------------

(Signature of Authorized Signatory)
 


--------------------------------------------------------------------------------

Signature
 
 
 


--------------------------------------------------------------------------------

(Print Name & Title of Signatory)
 
 

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.9.3



EQUITY AWARD MODIFICATION AGREEMENT (Germany—Based Executive)
RECITALS
ARTICLE I NATURE OF RELATIONSHIP; INTENT OF AGREEMENT
ARTICLE II EFFECT OF TERMINATION
ARTICLE III TERMINATION of EMPLOYMENT FOR CAUSE; VOLUNTARY TERMINATION BY
EXECUTIVE WITHOUT GOOD REASON
ARTICLE IV LIMITATIONS AND CONDITIONS ON BENEFITS
ARTICLE V OTHER RIGHTS AND BENEFITS NOT AFFECTED
ARTICLE VI NON-ALIENATION OF BENEFITS
ARTICLE VII DEFINITIONS
ARTICLE VIII GENERAL PROVISIONS

Exhibit A



GENERAL RELEASE AND AGREEMENT
RECITALS
AGREEMENT
